—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered December 2, 1997, convicting him of robbery in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (George, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the showup identification was not unduly suggestive (see, People v Foster, 85 NY2d 1012; People v Duuvon, 77 NY2d 541) and the police possessed probable cause to arrest him (see, People v Allen, 73 NY2d 378; People v Hicks, 68 NY2d 234; People v Brnja, 50 NY2d 366; People v Persaud, 244 AD2d 577; People v Nelson, 179 AD2d 784).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit or do not warrant reversal. Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.